Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Peck, J.), rendered July 16, 2007, convicting him of assault in the second degree, false personation, and petit larceny, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the evidence was legally sufficient to support his conviction of assault in the second degree. Viewing the evidence in the light most favorable *861to the prosecution, as we must (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish, beyond a reasonable doubt, that the complainant police officer sustained a physical injury within the meaning of Penal Law § 10.00 (9) (see e.g. People v Tejeda, 78 NY2d 936, 937-938 [1991]; People v Williams, 23 AD3d 589, 590 [2005]; People v McKinney, 195 AD2d 1003 [1993]; People v Rivera, 183 AD2d 792, 793 [1992]).
Moreover, upon our independent review pursuant to CPL 470.15 (5), we are satisfied that the verdict of guilt of assault in the second degree was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]). Dillon, J.P., Florio, Balkin and Austin, JJ., concur.